DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 4/7/2021 have been entered.  In the amendment, claim 1 has been amended. 
The rejection of claims 1-8 under 35 U.S.C. 112(b) have been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an ultrasonic wave sensor comprising: an oscillating plate including a plurality of oscillators; a wall portion provided on the oscillating plate and surrounding the oscillator; and a piezoelectric element provided on each of the plurality of oscillators, wherein in the oscillating plate, a plurality of piezoelectric elements are electrically connected in plan view as viewed from a thickness direction, and a first area configured to input and output a drive signal to the piezoelectric element and a second area which is provided on an outer side of the first area and where the piezoelectric element is electrically insulated from the piezoelectric element disposed in the first area are included, and wherein in the second area, a distance between the adjacent oscillators is reduced as separated from the first area. 
The claimed limitations as recited in combination in claim 1, in particular 
wherein in the oscillating plate, a plurality of piezoelectric elements are electrically connected in plan view as viewed from a thickness direction, and a first area configured to input and output a drive signal to the piezoelectric element and a second area which is provided on an outer side of the first area and where the piezoelectric element is electrically insulated from the piezoelectric element disposed in the first area are included  
and 
wherein in the second area, a distance between the adjacent oscillators is reduced as separated from the first area 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Savord et al. (US 6,381,197), teaches a micro-machined ultrasonic transducer (MUT) having aperture, elevation and apodization controlled by apparatus located on the same substrate as the transducer, or by bias voltage control applied to MUT elements, and allows for an efficient and compact ultrasonic probe; it includes apertures of different sizes in different areas of the MUT to allow the MUT element to have non-uniform gain across its surface (Abstract; FIG. 6B; col. 7, lines 36-53). 
Another prior art reference, “Driven element” (Wikipedia, 2021, see PTO-892, attached), teaches that it is known for radiating arrays to have non-driven elements (see entire reference). 
Another prior art reference, Gilbert et al. (US 2014/0113828), teaches patch antennas made from extremely low resistance (ELR) materials, the antennas including non-driven elements (Abstract; paragraph [1351]). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in claim 1, in particular 
wherein in the oscillating plate, a plurality of piezoelectric elements are electrically connected in plan view as viewed from a thickness direction, and a first area configured to input and output a drive signal to the piezoelectric element and a second area which is provided on an outer side of the first area and where the piezoelectric element is electrically insulated from the piezoelectric element disposed in the first area are included  
and 
wherein in the second area, a distance between the adjacent oscillators is reduced as separated from the first area. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645